Citation Nr: 1040618	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  97-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
bipolar disorder and generalized anxiety disorder.  

2.  Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine, with thoracic 
pain and mild sclerosis of the sacroiliac joint, prior to October 
7, 2003, and in excess of 40 percent thereafter.  

3.  Entitlement to an initial rating in excess of 10 percent for 
bilateral plantar fasciitis prior to April 28, 2003, and in 
excess of 30 percent thereafter.  

4.  Entitlement to an initial rating in excess of 20 percent for 
status post-medial meniscus tear of the right knee.  

5.  Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the right knee.  

6.  Entitlement to an effective date prior to August 8, 2000, for 
the award of service connection for degenerative disc disease of 
the lumbosacral spine.  

7.  Entitlement to an effective date prior to March 27, 2000, for 
the award of service connection for degenerative disc disease of 
the lumbosacral spine.  

8.  Entitlement to an effective date prior to March 27, 2000, for 
the award of service connection for plantar fasciitis of the left 
foot.  

9.  Entitlement to an effective date prior to February 1, 2000, 
for the award of service connection for osteoarthritis of the 
right knee.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to April 
1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 1995 and March 2001 rating decisions of a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was advised in a July 16, 2010, letter that her 
requested Board hearing was scheduled for August 26, 2010, at 
2:30pm at the RO.  In an August 5, 2010, letter, the Veteran was 
reminded of the hearing.  In an August 12, 2010, letter, the 
Veteran requested to reschedule the hearing.  She indicated she 
had a previous commitment to clients in the Immigration Court on 
August 26.  

On August 19, the hearing team at the RO telephoned the Veteran 
in an attempt to reschedule her hearing for another day the same 
week-the Veterans Law Judge was scheduled to be in San Diego the 
entire week of August 23.  A message was left, but the Veteran 
failed to return the call.  

The Veteran was reached on August 23.  She was offered a hearing 
on August 25 at 2:30pm instead of August 26.  She requested a 
date in December instead but was advised that the next Travel 
Board hearings in San Diego were in January.  She stated that she 
needed her sister to drive her there and could not make it.  She 
was offered a video conference hearing and requested that one be 
scheduled instead of an in-person hearing before the Board.  She 
subsequently called back and left a message that she would be 
able to attend the hearing on August 25 at 2:30pm.  As a result, 
an attempt was not made to backfill the hearing docket with 
another Veteran's appeal.  

On August 25, the Veteran failed to appear for the scheduled 
hearing and failed to contact the RO to provide an explanation.  
The hearing team at the RO has been flexible in its attempt to 
accommodate the Veteran's hearing request.  In light of the 
Veteran's failure to appear (and failure to provide cause for her 
failure to appear), her request for a hearing is deemed to have 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a March 2001 rating decision, the Veteran was awarded service 
connection for major depressive disorder, disabilities of the 
lumbosacral spine and left foot, and a separate compensable 
rating for osteoarthritis of the right knee.  She responded with 
a January 2002 document clearly titled a "Notice of 
Disagreement," and expressing clear disagreement with the 
effective dates assigned these disabilities.  To date, the 
Veteran has not been issued a statement of the case on these 
issues, and the appeal initiated by the January 2002 notice of 
disagreement has not been withdrawn and remains pending.  Under 
these circumstances, the Board is obliged to remand these issues 
to the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board 
notes that in the case of the Veteran's plantar fasciitis of the 
left foot, this award was later amended in a July 2005 rating 
decision to include both feet, effective April 28, 2003.  The 
Veteran, however, did not appeal the effective date assigned for 
this award, and thus the only effective date issue on appeal with 
regard to her plantar fasciitis is entitlement to an effective 
date prior to March 27, 2000, for the award of service connection 
for plantar fasciitis of the left foot.  

As the Veteran seeks earlier effective dates for the awards of 
service connection for major depressive disorder and disabilities 
of the low back, right knee, and bilateral feet, her increased 
initial rating claims for these same disabilities must be 
deferred, as these latter issues are inextricably intertwined 
with the former issues.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case 
on the issues of entitlement to earlier 
effective dates for service connection for 
major depressive disorder, lumbosacral spine, 
plantar fasciitis of the left foot, and a 
separate rating for osteoarthritis of the 
right knee. The Veteran should be clearly 
advised of the need to file a substantive 
appeal if she wishes to complete an appeal of 
this issue.  If and only if an appeal of 
these issues is perfected, then these issues 
should be returned to the Board for further 
appellate consideration, as appropriate.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
increased initial rating claim in light of 
any additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran should be furnished with 
a supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

